Citation Nr: 0623077	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  02-20 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied a 
compensable evaluation for chronic sinusitis.  The Board 
reviewed this matter initially in May 2004.  There were four 
additional issues on appeal at that time.  Each has been 
resolved as follows:  (1) the Board granted an increased 
rating for service-connected chronic cephalgia to 50 percent; 
(2) the veteran withdrew his claim for a compensable rating 
for service-connected scars of the upper lip and nose; (3) 
the RO via the Appeals Management Center (AMC) issued a 
Statement of the Case addressing the denial of an increased 
rating for residuals of the right trigeminal nerve injury 
with facial numbness, and the veteran did not submit a VA 
Form 9; and (4) the AMC granted a total disability rating for 
compensation based on individual unemployability (TDIU).  The 
Board remanded the claim for a compensable evaluation for 
chronic sinusitis to the AMC for additional procedural and 
evidentiary issues, which have all been addressed.  
Accordingly, the Board may proceed with its review.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The veteran's chronic sinusitis is manifested by subjective 
complaints of stuffy nose, runny nose, watery eyes, and 
difficulty breathing through his nose, along with objective 
evidence of less than two episodes of sinusitis per year, 
requiring less than four weeks of antibiotic treatment; it is 
not productive of exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization.




CONCLUSION OF LAW

The criteria for a compensable rating for chronic sinusitis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.97, Diagnostic Code 6513 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent a VCAA notice letter in May 2002, 
two months before the initial rating decision.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Also see VAOPGCPREC 7-
2004.  Additional VCAA notices were sent in November 2002, 
August 2003, and June 2004.  The notices collectively comply 
with the four requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), in that they (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the claimant is expected 
to provide; (3) inform the claimant about the information and 
evidence that VA will attempt to provide on his behalf; and 
(4) request the claimant provide any evidence in his 
possession that pertains to the claim.  The notice letters 
addressed all four elements.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Because the present case involves an increased rating for a 
service-connected disability, the veteran was not informed of 
the first three elements, as each had previously been 
established in the veteran's favor.  Regarding the last two 
elements, he was informed of the degree of disability 
element, but was not informed of the effective date element.  
Despite the exclusion of the last element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Since the Board finds that a compensable 
evaluation is not warranted in this appeal, an effective date 
for an increase is not an issue before the Board.  In sum, 
the lack of notice has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, to address the 
nature and etiology of the veteran's service-connected 
chronic sinusitis.  There is sufficient medical evidence of 
record to make a decision on the claim on appeal. 

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1 (2005).  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2005).  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In every instance where the schedule 
does not provide a 0 percent evaluation for a diagnostic 
code, a 0 percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in equipoise or in 
support of the claim, it is allowed.  Id.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2005).  

The veteran's sinusitis is currently evaluated under 
Diagnostic Code 6513 (Sinusitis, maxillary, chronic).  The 
Board notes that the same criteria apply for the evaluation 
of pansinusitis, ethmoid, frontal, maxillary, and sphenoid 
sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 
6512, 6513 and 6514 (2005).  

A noncompensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
required when there are three or more incapacitating episodes 
of sinusitis per year requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2005).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes:  private treatment records, 
reports of VA compensation and pension examinations, and the 
veteran's contentions as presented in hearing testimony, 
written statements, and argument.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The veteran points to numerous entries in private treatment 
records to substantiate an increased rating for chronic 
sinusitis.  The veteran physically highlighted information 
evincing subjective complaints of nasal congestion, 
repetitive sneezing, clear drainage, cough, and sore throat, 
and objective findings of boggy nasal mucosa.  The difficulty 
with this evidence is that in most instances the symptoms 
highlighted by the veteran were not attributed to chronic 
sinusitis.  As shown by the correlating diagnoses, they were 
attributed to multiple disorders, including asthma, 
pharyngitis, rhinitis, URI (upper respiratory infection), and 
deviated septum with left nasal congestion.  An entry in May 
2002 is particularly illustrative of this point.  The clinic 
note shows objective findings of mucosal swelling, mucosal 
pallor, and swollen turbinates.  However, the clinician also 
found the sinuses were nontender and he referred to a CT scan 
of the sinuses done three weeks earlier, whose interpretation 
was essentially normal sinuses.  There was only one entry 
that reflects a diagnosis of recurrent sinusitis; antibiotics 
were not prescribed.

Testimony from the veteran indicates that he does not have 
time to consult a physician every time he has sinusitis 
because his symptoms recur so often and the only thing the 
doctor will do is give him Flonase (Board Transcript, p. 8), 
a nasal spray, which is not an antibiotic.  Thus, the 
veteran's testimony and private treatment records are 
consistent with the VA examiner's assessment of chronic 
maxillary sinusitis, minimal left side, less than two 
episodes per year, requiring antibiotic treated less than 
four weeks.  Interpretation of sinus x-rays in conjunction 
with the June 2002 VA examination was again negative.  And 
interpretation of CT scans in June 2005 does not show an 
impression of sinusitis.  In sum, the medical evidence 
demonstrates no greater than a noncompensable rating for 
chronic sinusitis.  Accordingly, a compensable rating for 
chronic sinusitis is not warranted.
    
The evidence presents no record of extraordinary factors, 
such that the service-connected chronic sinusitis has 
markedly interfered with the veteran's employment or has 
required frequent hospitalizations.  In the absence of such 
factors, the Board is not required to discuss any further the 
possible application of 38 C.F.R. 
§ 3.321(b)(1) for the disability.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for chronic sinusitis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


